OPINION
AL SCOGGINS, Justice
In one issue, appellant, the United States Invention Corporation, a- Texas corporation, challenges a directed verdict rendered in favor of appellees, Sheila Betts,. Joe Betts, Jo Hogg, and David Hogg. Specifically, appellant asserts that the trial court erred in directing a verdict in favor of appellees because. appellant raised a material fact issue regarding an easement over appellees’ 5.508-acre tract of land. We affirm.
I.' BACKGROUND
On July 31, 2002, Jo and David Hogg purchased approximately 5.508 acres of land in Navarro County, Texas, from Claude Thomas. In the warranty deed to the Hoggs, Thomas purportedly reserved a thirty-foot wide easement,
for ingress and, egress and the installation, maintenance, repair, and reinstallation of public utilities, along and adjacent to the Northwest property line of the hereinabove described property, said line being the Southeast line of the 5-acre tract conveyed by Grantor herein to Sheila Betts, et al as shown in Warranty Deed recorded in Volume 1465, Page 51, Official Records of Navarro County, -Texas.
On appeal, appellees contend that Thomas’s reservation was of no effect because he “owned no interest in the property adjoining the Hogg Property.” In any event, on October 7, 2011, appellant purchased approximately 16.34 acres of land situated to the southwest of the Hogg property.
The properties in question derive from a common source — 49.02 acres in Navarro County, Texas, that, were subject to a July 30, 1915 Partition Judgment. As a result of the Partition Judgment, the properties were divided between Hardy Montgomery; Clara Smith; and Frank, Gomey, and Martin Watson. Montgomery and Smith each received 16.34 acres, and the Watsons collectively received 16.34 acres. It is undisputed that appellant is the successor-in-interest to the Smith tract and that appel-lees are the successors-in-interest to the Watson tract.
Thereafter, appellant filed suit, seeking, among other things, a declaration that it had an implied easement appurtenant or, alternatively, an express easement across appellees’ 5.508-acre tract to build a road to appellant’s 16.34-acre tract. Appellees responded to appellant’s lawsuit by filing: (1) an answer generally denying appellant’s allegations; and (2) counterclaims against appellant, alleging trespass to realty and seeking injunctive and declaratory relief. Appellees specifically requested a declaration that appellant has no easement across their property. This case proceeded to trial.
At the conclusion of appellant’s case-in-chief, appellees móved for a directed ver^ diet on the ground that appellant had not presented legally-sufficient evidence on both of its theories of easement. The trial court granted appellees’ motion for a directed verdict, and appellees proceeded to present their counterclaims. At the close of the. evidence, the trial court submitted the , case to the jury, which found appellant liable to appellees for trespass to realty. The jury awarded appellees $1,500 in damages and $15,000 in attorney’s fees. Subsequently, the. trial court signed a judgment based on the jury’s verdict. Appellant filed a motion for new trial, which was overruled by operation of law. See Tex. R. Civ. P. 329b(c). This appeal followed.
*23II. STANDARD OF REVIEW
We review the grant or denial of a directed verdict under the same standard that we review a legal-sufficiency point. See Helping Hands Home Care, Inc. v. Home Health of Tarrant County, Inc., 393 S.W.3d 492, 515 (TexApp. — Dalias 2013, pet. denied); see also Long v. Ahlgren, No. 11-11-00279-CV, 2013 WL 5890906, at *4, 2013 TexApp. LEXIS 13498, at *10 (TexApp. — Eastland Oct. 31, 2013, no pet.) (mem. op.). In reviewing the legal sufficiency of the evidence, we consider the evidence in the light most favorable to the verdict, crediting favorable evidence if reasonable jurors could and disregarding contrary evidence unless reasonable jurors could not. See City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005). To sustain a legal-sufficiency challenge, we must find that (1) there is a complete lack of evidence of a vital fact, (2) the court is barred by the rules of evidence or law from giving weight to the only evidence offered to prove a vital fact, (3) there is no more than a mere scintilla of evidence to prove a vital fact, or (4) the evidence conclusively establishes the opposite of a vital fact. Volksivagen of Am., Inc. v. Ramirez, 159 S.W.3d 897, 903 (Tex. 2004).
A directed verdict is proper when: (1) a defect in the opponent’s pleading makes the pleading insufficient to support a judgment; (2) the evidence conclusively proves a fact that establishes a party’s right to judgment as a matter of law; or (3) the evidence offered on a cause of action is insufficient to raise an issue of fact. Encina P’ship v. Corenergy, L.L.C., 50 S.W.3d 66, 68 .(TexApp. — Corpus Christi 2001, pet. denied). The trial court should enter a directed verdict when reasonable minds can only .draw one conclusion from the evidence. Vance v. My Apartment Steak House of San Antonio, Inc., 677 S.W.2d 480, 483 (Tex.1984).
III. Analysis
In its sole issue on appeal, appellant contends that the trial court erred in granting appellees’ motion for a directed verdict-because probative fact issues .exist with regard to appellant’s evidence of a legal presumption for an easement over appellees’ property.
A. Implied Easement
An easement is the privilege to use another tract of land for some limited purpose. Daniel v, Fox, 917 S.W.2d 106, 110 (TexApp. — San Antonio 1996, writ denied). An' implied easement attaches to the dominant estate when it is severed from the servient estate if the use of the servient estate is apparent and necessary to the use of the dominant estate. Drye v. Eagle Rock Ranch, Inc., 364 S.W.2d 196, 207 (Tex.1963); see Johnson v. Dale, 835 S.W.2d 216, 219 (Tex.App. — Waco 1992, no writ); see also Fagan v. Crittenden, No. 10-04-00042-CV, 2005 WL 428469, at *1, 2005 Tex.App. LEXIS 1492, at *3 (Tex. App. — Waco Feb. 23, 2005, pet. denied) (mem. op.). Use of the servient estate by the dominant estate must be: (1) apparent and existing at the time of severance of the two estates; (2) continuous enough that the parties must have intended its use "to pass with the' dominant estate; and (3) reasonably necessary to the comfortable enjoyment' of the dominant estate. Johnson, 835 S.W.2d at 219 (citing Drye, 364 S.W.2d at 207-08). “Whether these requirements áre met is determined at the time of the severance of the estates.” Lataste Enters. v. City of Addison, 115 S.W.3d 730, 737 (Tex.App. — Dallas 2003, pet. denied) (citing Holmstrom v. Lee, 26 S.W.3d 526, 531 (Tex.App. — Austin 2000, no pet.); Holden v. Weidenfeller, 929 *24S.W.2d 124, 129 (Tex.App. — San Antonio 1996, writ denied)).
At trial, appellant presented evidence of unity of ownership between the dominant and servient estates just prior to the 1915 Partition Judgment. However, appellant produced no probative evidence that the alleged road that constituted the easement existed and was in apparent use in 1915, or that the road had been continuously used since the 1915 partition. Specifically, in support of its claims, appellant tendered a certified copy of the-1915 Partition Judgment; however, the document made no mention of any roads on the properties or any county roads to which the properties would have been connected. Furthermore, appellant proffered the testimony of Allen Clark Fintcher, a licensed surveyor, to establish the existence and continuous use of the easement in question. After examining the various deeds pertaining to the properties and a Google satellite image, Fintcher opined that the rqad probably would have had to be there for over fifty or sixty years. Considering that the trial took place in May 2014, and assuming Fintcher’s speculative time frame, the easement would have only dated back to 1954, at best — or in other words, thirty-nine years after the 1915 Partition Judgment. Fintcher then testified that the road must have been continuously used because it did not have shrubbery and trees growing “within the road.” Fintcher clarified that if the road had not been continuously used, “it would be overgrown with vegetation or trees.” This is not enough to create a material fact issue showing continuous use of the purported easement dating back to 1915.
Later, Fintcher acknowledged that he does not know where all the roads were in 1915. He also admitted during cross-examination that he has no knowledge “as what kind of arrangements anybody would have had for getting out of this land in 1915.” Moreover, given that he was born in 1961, Fintcher denied having any personal knowledge of what the situation at the property was in 1915. And after repeated questioning, Fintcher agreed that he did not know whether the black line representing the alleged easement on the Google satellite image, Plaintiffs Exhibit 5, dated from “1914 or from 1952 or from 1965.”
After reviewing the record, we cannot say that appellant proffered more than a scintilla of evidence creating a fact issue as to its implied-easement contention. See Hamilton v. Wilson, 249 S.W.3d 425, 426 (Tex.2008) (per curiam) (stating that more than a scintilla of evidence exists if the evidence would enable reasonable and fair-minded jurors to differ in their conclusions); Macias v. Fiesta Mart, Inc., 988 S.W.2d 316, 317 (Tex. App. — Houston [1st Dist.] 1999, no pet.) (noting that when evidence offered to prove a vital- fact is “so weak as to do no more than create a mere surmise or suspicion,” the evidence is no more than a scintilla and, in legal effect, is no evidence (citing Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex.1983))); see also Ramirez, 159 S.W.3d at 903; Encina P’ship, 50 S.W.3d at 68. Appellant’s evidence in support of its implied-easement contention is no more than a mere surmise or suspicion. See Hamilton, 249 S.W.3d at 426; see also Macias, 988 S.W.2d at 317. As such, viewing the evidence in the light most favorable to the judgment, we cannot say that the trial court erred in granting appellees’ motion for a directed verdict as to appellant’s implied-easement argument. See City of Keller, 168 S.W.3d at 822; Helping Hands Home Care, Inc., 393 S.W.3d at 515; Encina P’ship, 50 S.W.3d at 68; see also Long, 2013 WL 5890906, at *4, 2013 Tex.App. LEXIS 13498, at *10.
*25B. Express Easement
As noted earlier, appellant sought, in the alternative, a declaration that it has an express easement on appellees’ 5.508-acre tract to build a road to appellant’s 16.34-acre tract. Apparently, appellant believed that the reservation of an easement in the Hogg Property by Thomas created an express easement appurtenant that attached to appellant’s property. However, after reviewing appellant’s briefing, it appears that appellant has abandoned its theory of express easement on appeal. Nevertheless, to the extent that it can be . argued, we are not persuaded by such an argument.
“A reservation or exception in favor of a stranger to a conveyance is inoperative and cannot operate as a conveyance to the stranger of an interest in land.” MGJ Corp. v. City of Houston, 544 S.W.2d 171, 174 (Tex.App. — Houston [1st Dist.] 1976, writ ref d n.r.e.) (citing Joiner v. Sullivan, 260 S.W.2d 439 [, 440](Tex.Civ.App. — Texarkana 1953, writ ref'd)). Here, there is no evidence in the record indicating that Thomas owned an interest in appellant’s property, nor is there evidence that appellant owned an interest in the Hogg Property. In other words, if Thomas was attempting to reserve an easement for appellant, such a reservation would have failed because appellant was a complete stranger to the transaction. Therefore, based on the foregoing, we cannot say that the trial court erred in granting appellees’ motion for a directed verdict.1 See City of Keller, 168 S.W.3d at 822; Helping Hands Home Care, Inc., 393 S.W.3d at 515; Encina P’ship, 50 S.W.3d at 68; see also Long, 2013 WL 5890906, at *4, 2013 Tex.App. LEXIS 13498, at *10. We overrule appellant’s sole issue on appeal.
IV. Conclusion
We affirm the judgment of the trial court.
(Chief Justice Gray dissenting)

. Additionally, to the extent that appellant argues for an easement by necessity, we note that an easement of necessity can only arise between a grantor and grantee through an implied grant or reservation. See Othen v. Rosier, 148 Tex. 485, 226 S.W.2d 622, 626 (1950); see also Jordan v. Rash, 745 S.W.2d 549, 553 (Tex.App. — Waco 1988, no writ). And among the elements required to create such an easement is the necessity for access must exist at the time the dominant and s'er-vient estates were severed, which, in this case, . would be 1915. See Jordan, 745 S.W.2d at 553 (citing Koonce v. J.E. Brite Estate, 663 S.W.2d 451, 452 (Tex.1984)). As stated earlier, appellant offered no probative evidence as to the state of or access 'to the properties in 1915. Accordingly, we cannot say that appellant proved an easement by necessity. See Koonce, 663 S.W.2d at 452; Othen, 226 S.W.2d at 626; see also Jordan, 745 S.W.2d at 553.